Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 1 of 10




            EXHIBIT 2
     Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 2 of 10




     FILE NUMBER:                                         266T-KC-7542690-1D16

     DATE:                                                08/08/2016

     LENGTH OF RECORDING:                                 06:23:08

     PARTICIPANTS:                                        SA AMY KUHN

                                                          CHS

                                                          UNKNOWN FEMALE [UF]

                                                          UNKNOWN MALE [UM]

                                                          GAVIN WRIGHT

                                                          PATRICK STEIN

                                                          CURTIS ALLEN



     ABBREVIATIONS:                                       PHONETIC [PH]

                                                          UNINTELLIGIBLE [UI]

                                                          OVERLAPPING VOICE [OV]

                                                          SIMULTANEOUS
                                                          CONVERSATIONS [SC]



SMITH:       It went on.

KUHN:        This is SA Amy Kuhn [PH], uh, it’s approximately 12:35 p.m. August… What’s
             today? August 8th, 2016. And I’m handing a recording device to Minuteman who
             is going to go to a meeting with Curtis Allen, Patrick Stein, and Gavin Wright in
             Liberal, Kansas.

             [Rustling and walking sounds]

             [Opens and closes vehicle door, starts vehicle]

             [Radio in background]


                                        Page 1 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 3 of 10




ALLEN:       You are going to put this out. We got to figure out what we’re going to do. That
             way all… All--and then we’ll put right there in it, somehow put it in wording
             where when somebody reads it, at the end of it, they'll be like, this is what we
             need to be doing, or we’ve got to start doing this, you know what I’m saying?

CHS:         Right.

ALLEN:       So we’ll have to word it like, when they’re talking about some other fucking
             militia unit in Oklahoma--

WRIGHT:      Yeah, yeah, yeah.

ALLEN:       --[UI] these guys are doing what we need to be doing.

WRIGHT:      That’s right. We’ve been thinking about this for months.

ALLEN:       Same damn thing. They’re talking just like we are.

WRIGHT:      Yeah, yeah, yeah.

ALLEN:       But they’re never going to do anything is what I’m saying. If we start doing this
             on a nationwide basis. You know it might take three months, 6 months before
             everybody started doing it. But six months and everybody doing it that could
             shut down their plans. You know what I mean? Or fucking speed them up to the
             fucking [UI].

CHS:         Can you imagine if they rose up? I mean, people started rising up militias like
             that. I think it’s, you know, like we talked about before that used to be the
             fucking match.

WRIGHT:      Yeah.

CHS:         Everybody's ready.

ALLEN:       That’s what I’m saying. That’s what I’m saying… I already…

STEIN:       Well I’ll tell you what’s going to happen. With an uprising like that and civil war
             breaks out you’re going to have Russia and China, boom, right here on our
             property.

ALLEN:       I think the Chinese is going to be the one's coming down.

WRIGHT:      I think they’re already here.


                                        Page 65 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 4 of 10




WRIGHT:      Yep, and that’s going to be fucking… Then we’re definitely going to be labeled as
             fucking terrorists.

ALLEN:       We’re already labeled that.

WRIGHT:      I understand that.

CHS:         I think we just need to take one step at a time, because fucking [UI].

ALLEN:       [UI] that’s what I’m saying. What’s the first step? That’s what we’re talking.

CHS:         Okay. What-what’s our primary…

ALLEN:       Taking over a bunch of billboards and saying, all you [UI] will be killed, or taking
             over a bunch of billboards [UI].

CHS:         [OV] [UI]

ALLEN:       We need--if we could pick out like, 10 short sayings and hit the whole state. Do
             like, 10 billboards.

CHS:         What--what’s the most immediate threat to us right now?

ALLEN:       [UI]

STEIN:       Our government.

CHS:         Our government. Okay. Uh, like on Garden City--these fuckers. You know--

STEIN:       They ain’t a threat to us yet.

CHS:         Not yet. But they’re fucking--they’re there--they’re here. They’re fucking
             everywhere.

WRIGHT:      Mm-hmm.

ALLEN:       I mean, if I could I’d fucking go somewhere and, you know, do something like in
             fucking I don’t know, like in Michigan or somewhere where they are a threat.

WRIGHT:      That’s it.

STEIN:       Dearborn?

ALLEN:       Yeah. Or fucking Washington.


                                           Page 81 of 205
        Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 5 of 10




ALLEN:        Yeah, that’s what I’m saying.

CHS:          --to do anything.

ALLEN:        By then it ain’t going to matter. By the time you wake up. But at that point, when
              people are waking up, it’s not going to matter.

CHS:          So I can’t--I can’t let what could happen a year from now or six months ago
              dictate what we fucking do now. I mean, you just can’t do it.

STEIN:        We got to do something that’s going to accomplish something.

CHS:          Right, I mean… Wh-wh-what… Like okay…

STEIN         [OV] I understand [UI].

CHS:          We got to start--you got to start off like that manifesto. I mean, it’s small, but it’s
              big like fucking open--that would open…

ALLEN:        Yeah, but your… What are you going to do to make that happen?

CHS:          Okay.

ALLEN:        If we’re going to do that we agree that we need to the manifesto. Whatever
              actions we take…

CHS:          First of all, I think we need to come up with a manifesto. Brainstorm wha-what-
              what…

STEIN:        I think before that we need to figure out what are we trying to accomplish by
              doing a manifesto? That’s what I want to know.

ALLEN:        We’re going to try to trigger the other like-minded people across the nation to
              fucking stand up and start doing the same thing we’re doing.

CHS:          Exactly.

STEIN:        Against the UN--or the--

ALLEN:        Muslims.

STEIN:        --cockroaches.

ALLEN:        Muslims and Government.


                                          Page 114 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 6 of 10




WRIGHT:      Yep.

CHS:         What else--what else is there to do?

ALLEN:       Well, I guess the government. Because that covers the UN and Muslims.

WRIGHT:      Yeah, exactly.

ALLEN:       But whatever action we take to get the manifesto out there. If we do it and we're
             hitting mosques or we’re killing, you know--

CHS:         I think the first--

ALLEN:       --landlords or whatever.

WRIGHT:      Yeah, yeah, yeah.

ALLEN:       Then that would probably be the actions that they think.

CHS:         When we talked about taking the landlords there. I mean, that would put fear in so
             many… When we talked about taking, uh, what’s his name--

WRIGHT:      Burgess.

CHS:         --Burgess. Taking him you know, and leaving that--and that leaving the manifesto.
             How much fear would that put in fucking people, you know--

WRIGHT:      Not to rent to them.

CHS:         --not to rent. That’s just one thing. That’s just a small… That’s-that’s playing a
             psychological games with them. But the real--it’s really happening. It’s got to start
             somewhere. It’s--it’s like a fuse, you know. Set a fuse off and--

WRIGHT:      I agree. Start the fire.

CHS:         --so I think we can’t-can’t be at the bl-- be blinded what--by everything. There’s
             too many other fucking obstacles that can over, you know, that could come up. We
             got to stay focused.

ALLEN:       That’s what I’m saying. What this thing doesn’t mean anything to me. I mean, I
             already believe it anyway.

CHS:         Yeah.


                                        Page 115 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 7 of 10




ALLEN:       But I’m not going to let it sit and fucking keep me up at night. We need to work
             on--we need to be doing something. I mean, it’s not like I’m saying do different
             things, but--

CHS:         That’s what--that’s what--I believe what you said--what you said.

STEIN:       I’m not saying we don’t need to do anything. A-a-all I was saying was, I think
             maybe our-our-our fucking end goal maybe has changed a bit. I mean--I have
             thought for years. I’ve said it for fucking years that if we, the American people
             knew what is going on D.C. we would storm that place--fucking place, we would
             grab every motherfucker up there--

WRIGHT:      Mm-hmm.

STEIN:       --we’d lynch them downtown and burn the whole motherfucker to the ground. But
             we don’t know a tenth of what goes on in there. And now we find out, you know,
             and with that thought process and not knowing all of that, thinking okay we-we
             can slow the fucking ragheads down eventually, or get those motherfuckers taken
             care of up in D.C. Hopefully maybe with the LRC or if we could ever unite and
             fucking just go up there and grab the motherfuckers would be another thing, or
             Trump comes in. I mean, there’s a whole scenario thing. But at least what we had
             in D.C. was salvageable. What I read in that fucking article--

ALLEN:       Oh, I know.

STEIN:       --that motherfucker is nothing but a shit sandwich pile of fucking shit. We have
             nothing to get out of our fucking federal government, nothing. We would have to
             start from scratch.

ALLEN:       [OV] [UI] right now needs hung in the future.

STEIN:       That’s right.

WRIGHT:      That’s it, I agree.

ALLEN:       I don’t give a fuck if you’re paid [UI] 19 years old in college.

STEIN:       That’s right, every goddamn one. So I mean, with that being the case where does
             that take us, you know, here? Where does that take us, you know, from there? I
             mean, do we still focus on the Muslims? Do we, you know…

WRIGHT:      Park the bomb next to the fucking Senate and blow the whole fucking building
             up.


                                        Page 116 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 8 of 10




             know. But I think--don’t you start on the--on the manifesto with goals like that?
             That’s fucking perfect. I mean, it’s going to take several things to probably meet
             up to that, you know.

STEIN:       I know one thing that’ll shut down any goddamn state anytime, anywhere and
             that’s electricity. You take out the fucking power grid in a state that state shuts
             down, done.

ALLEN:       Yeah.

STEIN:       Period. I mean, you go from 20th Century to fucking stone ages, instantly.

WRIGHT:      I’m sure. Well and a lot of places got 24 hours-worth of power--

CHS:         Security, yeah.

WRIGHT:      --but still.

STEIN:       [UI]

WRIGHT:      [OV] All the state buildings got generators.

STEIN:       [OV] Oh, they’ll have generators, yeah. Because if you go out--

WRIGHT:      [OV] But the fuel will go out eventually.

ALLEN:       They’re not going to shut the state down like that.

STEIN:       [OV] No, no, no I know what you’re saying.

ALLEN:       All I’m saying is all of sudden it just wakes up all at the same time.

CHS:         Exactly.

STEIN:       Oh.

CHS:         Yeah, yeah.

ALLEN:       You know what I’m saying? I mean, everybody in Kansas goes like, what the
             fuck? Where did that come from? I’m saying, something major that fucking
             everybody in the state--

WRIGHT:      I agree.



                                        Page 123 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 9 of 10




WRIGHT:      --[OV] [UI] going there.

ALLEN:       That’s in Liberal Kansas.

CHS:         Yeah.

ALLEN:       But that would still be statewide.

CHS:         That would get something done, to get attention.

ALLEN:       Yeah.

WRIGHT:      Yeah.

CHS:         And then if they didn’t do it then need to worry.

ALLEN:       Yeah, [UI] to write the fucking manifesto. So far we haven’t hurt anyone. And
             then put the fucking list below that.

WRIGHT:      Yeah.

ALLEN:       You know? We let the fucking--we don’t--we list the fucking Chiefs of Police,
             Sheriff Department officers that we know are bad. You know what I’m saying?

WRIGHT:      Yeah.

ALLEN:       Not the good ones, but the bad ones.

WRIGHT:      Yeah.

CHS:         It’s Slattery in here [UI].

WRIGHT:      Yeah, Snyder [PH] is one of them.

ALLEN:       But you know what I’m getting at?

WRIGHT:      Wes Whi-Whitmore [PH].

ALLEN:       And then they got fucking a list of 500 people, you know? But they ain’t going to
             guard all of them motherfuckers. They can’t.

WRIGHT:      Yeah.

ALLEN:       You know what I’m getting at?


                                           Page 158 of 205
       Case 6:16-cr-10141-EFM Document 449-2 Filed 10/29/18 Page 10 of 10




ALLEN:       What the fuck is he thinking? Jesus, we need to all hunt this motherfucker down.
             [Laughs]

ALLEN:       Goddamn.

WRIGHT:      Oh, yeah you have a fucking everybody out here looking for your ass. I guarantee
             you.

CHS:         [Laughs]

WRIGHT:      But if it’s a Muslim just killed a white guy. Okay, no big deal. Fuck it. We just got
             rid of one of the white guys. I mean…

STEIN:       The National B fucking Tyson, Cargill in Dodge… Oh fucking…

WRIGHT:      That fucking Don Tyson's [PH] is crooked bastard.

ALLEN:       I’ll tell you.

WRIGHT:      Fuck yes, he is a crooked son… Don Tyson.

CHS:         Oh, Tyson.

WRIGHT:      He is a crooked motherfucker. Him and Clinton go back to Arkansas.

CHS:         Yes, Springdale, um, Springdale.

STEIN:       If these motherfuckers didn’t have a place to stay, or a fucking job they wouldn’t
             be here.

WRIGHT:      That’s right. They couldn’t get here if it wasn’t for our government.

STEIN:       We’re paying for them to get here.

WRIGHT:      That’s right.

STEIN:       But once they’re here--

WRIGHT:      Yeah.

STEIN:       --if you know, they ain’t got a job and a place to live…

ALLEN:       That’s it.



                                        Page 162 of 205
